Case: 15-11364    Date Filed: 09/09/2016   Page: 1 of 6


                                                           [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 15-11364
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 1:13-cv-03155-WSD



WILLIAM JOHNSON,

                                                              Plaintiff-Appellant,

                                       versus

STATE OF GEORGIA,
and Certain Agents for Such,
CITY OF KENNESAW,
and certain agents for such,
CITY OF HIRAM,
and certain agents for such,
CITY OF NEWNAN,
and certain agents for such,

                                                           Defendants-Appellees.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                               (September 9, 2016)
                 Case: 15-11364        Date Filed: 09/09/2016        Page: 2 of 6


Before MARTIN, ANDERSON, and EDMONDSON, Circuit Judges.



PER CURIAM:




       Plaintiff William Johnson, proceeding pro se, appeals the district court’s

dismissal of his claims against the City of Kennesaw, the City of Hiram, and the

City of Newnan, Georgia (collectively, “City Defendants”), in Plaintiff’s civil

action under 42 U.S.C. §§ 1983 and 1985(3). No reversible error has been shown;

we affirm. 1

       Plaintiff filed a 135-page complaint against the State of Georgia and the City

Defendants, purporting to allege violations of Plaintiff’s civil rights and common

law tort claims arising from Plaintiff’s three arrests and the resulting revocation of

Plaintiff’s probation. The district court dismissed Plaintiff’s claims against

Georgia as barred by the doctrine of sovereign immunity. 2 The district court also

granted the City Defendants’ motion for a more definite statement -- ordering


1
 Plaintiff has filed a petition for an initial hearing en banc, pursuant to Federal Rule of Appellate
Procedure 35. No Judge in regular active service on this Court has requested that the Court be
polled about en banc consideration. Plaintiff’s petition for hearing en banc is DENIED.
2
 On appeal, Plaintiff raises no challenge to the district court’s dismissal of his claims against
Georgia on sovereign immunity grounds; that claim is abandoned. See Timson v. Sampson, 518
F.3d 870, 874 (11th Cir. 2008). Moreover, because the district court dismissed properly
Plaintiff’s claims against Georgia as barred by the Eleventh Amendment, we will not consider
Plaintiff’s arguments on appeal about Georgia’s alleged due process violations. For background,
see Pennhurst State Sch. & Hosp. v. Halderman, 104 S. Ct. 900 (1984).
                                                  2
                Case: 15-11364        Date Filed: 09/09/2016       Page: 3 of 6


Plaintiff to file an amended complaint, setting forth “in a short and plain manner,

the facts showing he is entitled to relief against City Defendants.”

       Although untimely, Plaintiff ultimately filed a 73-page first amended

complaint; it was similar in form and in content to Plaintiff’s initial complaint.

The City Defendants moved to dismiss Plaintiff’s first amended complaint as an

impermissible shotgun pleading.

       By a thorough written opinion, the district court dismissed with prejudice

Plaintiff’s first amended complaint. The district court described Plaintiff’s first

amended complaint, which consisted of “long, rambling” paragraphs, as a “classic

shotgun pleading.” The district court concluded that dismissal was warranted

because Plaintiff had been given ample opportunity to cure the deficiencies in his

original complaint and still failed to comply with federal pleading requirements.3

       The district court also denied Plaintiff’s motion for injunctive relief. The

court concluded that, to the extent Plaintiff sought release from the Spalding

County Jail, Plaintiff was required to file a petition for habeas relief. And, to the

extent Plaintiff sought a writ of mandamus compelling the Spalding County Trial

Court to hold a bail hearing or to otherwise grant Plaintiff unrestricted access to the


3
 Although Plaintiff filed a 105-page “More Definitive Statement of Plaintiff’s Complaint,”
which the district court construed as a second amended complaint, the district court refused to
consider it because Plaintiff failed to obtain the court’s permission to file a second amended
complaint. The district court noted also that Plaintiff’s proposed second amended complaint
constituted another shotgun pleading and, thus -- had Plaintiff sought leave to amend -- the
district court would have denied Plaintiff’s request as futile.
                                                3
               Case: 15-11364      Date Filed: 09/09/2016    Page: 4 of 6


courts and to his legal files, the district court lacked authority to issue a writ of

mandamus against non-federal actors.

      We review de novo a district court’s order dismissing a complaint with

prejudice, “accepting the allegations in the complaint as true and construing them

in the light most favorable to the plaintiff.” Am. Dental Ass’n v. Cigna Corp., 605
F.3d 1283, 1288 (11th Cir. 2010). Although we construe liberally pro se

pleadings, pro se litigants must still conform to procedural rules. Albra v. Advan,

Inc., 490 F.3d 826, 829 (11th Cir. 2007).

      To comply with federal pleading standards, Plaintiff is required to, among

other things, provide “a short and plain statement” of his claims showing that he is

entitled to relief. See Fed. R. Civ. P. 8(a)(2). Plaintiff is also required to present

each of his claims in a separate numbered paragraph, with each paragraph “limited

as far as practicable to a single set of circumstances.” See Fed. R. Civ. P. 10(b).

      A complaint that fails to comply with Rules 8 and 10 may be classified as a

“shotgun pleading.” See Byrne v. Nezhat, 261 F.3d 1075, 1129-30 (11th Cir.

2001). When faced with a shotgun pleading, a district court must order a litigant to

replead for a more definite statement of the claim. Id. at 1133. When the amended

complaint still fails to cure the deficiency, the complaint may be subject to

dismissal. See id.




                                            4
                 Case: 15-11364        Date Filed: 09/09/2016        Page: 5 of 6


       As an initial matter, to the extent Plaintiff raises arguments about his federal

and state habeas proceedings or about his child custody proceedings, those issues

were not part of the underlying complaint and, thus, are outside the scope of this

appeal. 4 In addition, because Plaintiff’s complaint was dismissed as a shotgun

pleading, we consider only whether Plaintiff’s first amended complaint satisfied

the federal pleading requirements. Thus, we will not consider Plaintiff’s

substantive arguments about the constitutionality of his arrests, the force used

during his arrests, his guilty plea, or the revocation of his probation.

       Here, the district court described Plaintiff’s initial complaint as “rambling

and unfocused” and “composed mainly of conclusory statements.” The district

court was correct to grant the City Defendants’ unopposed motion for a more

definite statement and to order Plaintiff to file an amended complaint. See id.

       Despite the court’s instructions, however, Plaintiff’s first amended

complaint still failed to provide a “short and plain statement” of his claims

showing that Plaintiff was entitled to relief.

       Instead, Plaintiff’s first amended complaint (like Plaintiff’s original

complaint) was composed of long, rambling paragraphs and conclusory statements

unsupported by factual allegations. Given that each count of Plaintiff’s first


4
 On appeal, Plaintiff raises no challenge to the district court’s denial of Plaintiff’s motions to
amend his complaint to add new claims against new defendants in connection with Plaintiff’s
child custody proceedings.
                                                  5
               Case: 15-11364     Date Filed: 09/09/2016     Page: 6 of 6


amended complaint incorporated by reference the allegations of the proceeding

counts, the district court characterized it accurately as a “classic shotgun pleading.”

See Strategic Income Fund, LLC v. Spear, Leeds & Kellogg Corp., 305 F.3d 1293,

1295 (11th Cir. 2002) (“The typical shotgun complaint contains several counts,

each one incorporating by reference the allegations of its predecessors, leading to a

situation where most of the counts (i.e., all but the first) contain irrelevant factual

allegations and legal conclusions.”). In the light of Plaintiff’s continued failure to

comply with federal pleading requirements, the district court committed no error in

dismissing with prejudice Plaintiff’s first amended complaint.

      The district court also committed no error in denying Plaintiff’s motion for

injunctive relief. The district court concluded correctly that it lacked jurisdiction to

issue a writ of mandamus to direct the Spalding County Trial Court in the

performance of the state court’s duties. See, e.g., Moye v. Clerk, DeKalb County

Superior Court, 474 F.2d 1275, 1276 (5th Cir. 1973) (“[A] federal court lacks the

general power to issue writs of mandamus to direct state courts and their judicial

officers in the performance of their duties.”). And, to the extent Plaintiff sought

release from the Spalding County Jail, the district court concluded properly that

Plaintiff’s “sole federal remedy [was] a writ of habeas corpus.” See Preiser v.

Rodriguez, 93 S. Ct. 1827, 1841 (1973).

      AFFIRMED.


                                            6